N0'l‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EARNEST TOOKES,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, -
Respon,den,t-Appellee.
2011-7189
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case n0. 09-4465, Judge Kenneth B.
Kramer.
ON MOTION
Be-fore LOUR1E, PR0sT, and MO0RE, Cr1rcu,it Judges.
PER CURLA.M.
0 R D E R

TOOKES V. DVA 2
Earnest Tookes moves for “rehearing with a different
panel of judges." We interpret this as a motion for recon-
sideration.*
Upon consideration thereof,
I'r ls ORDERED TrLA'r:
The motion is denied.
FoR THE CoURT
APR l 8  lsi Jan Horbaly '
Date J an Horbaly
Clerk
oct Earnest Tookes
Christopher A. BoWen, Esq. o
525 F"El»’reALsFon
u`Sil4%lf'§?§¢.ic1ncun
APR 1 8 2012
.IN|lm!|!
113
* lt is the practice of this court to bring a motion for
reconsideration to the panel that ruled on the underlying
action.